DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
This Notice of Allowance supercedes the prior Notice of Allowance mailed 4/20/2022. This Office Action includes claim amendments, authorized by Applicant, to place claims in condition for allowance. The previously allowed claim set was unclear and not allowable in view of the prior art as written, and thus these claim amendments place the application in condition for allowance. 
Election/Restrictions
Claims 1-6, 10, 15-17, 19, and 32-33 are allowable. The restriction requirement of Groups I and II, as set forth in the Office action mailed on 1/19/2022 , has been reconsidered in view of the allowability of claims to the elected invention. The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of claims 38, 44-16, 49-50 and 55 is withdrawn.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Nissen (Reg. No. 64,256) on 5/5/2022.
The application has been amended as follows: 
Amend claim 1 as follows:
1. 	(Currently Amended) A mat washing system comprising: 
a structural mainframe; 
a mat washing station; 
a conveyor structured to translate a mat, while the mat is an upright position, along the structural mainframe through the mat washing station; and 
a mat loading swing arm on the structural mainframe [[and]] using at least one gripper structured to grip a fouled mat, which in use is stacked on or adjacent a mat loading zone of the structural mainframe, and tilt the fouled mat onto the conveyor into the upright position.
Amend claim 44 as follows:
44. 	(Currently Amended) A method comprising: 
using at least one gripper to grip 
tilting the fouled mat, using the mat loading swing arm, into an upright position onto a conveyor of the structural mainframe; 
conveying the fouled mat to a mat washing station; and 
washing the fouled mat in the mat washing station to produce a washed mat.
Allowable Subject Matter
Claims 1-6, 10, 15-17, 19, 32-33, 38, 44-46, 49-50, and 55 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner’s amendment to independent claims 1 and 44 provide further clarification to the claims regarding the swing arm using at least one gripper, and distinguish the claims from the prior art of record. One of the closest prior art of record, NPL prior art reference Matador (previously referenced at IDS filed 11/15/2021, NPL reference number 2, see corresponding youtube video) shows a device including a mat washing system with a washing station, conveyor, and mat loading swing arm; however, Matador does not use at least one gripper on its swing arm for gripping the mat. Instead, in Matador, there is a use of a gripping feature along the conveyor rail, but not on the swing arm as claimed. For these reasons, the claim amendments distinguish over the Matador reference. Further, as defined by Applicant, the gripper may have these features: 
Gripping may involve clamping the mat 22 in order to hold the mat 22 fixed against relative movement with respect movement with the gripper during use, such as to control the movement of the mat 22. Suitable grippers may incorporate tines, pads, clamps, teeth (shown), v-blocks, and friction locks. In other cases, the mat 22 may be locked to the respective arms 20 by other mechanisms, such as lashing with straps, chains, lashes, hooks, or other items. (Specification at Paragraph [0042]) 

In Matador, due to the horizontal loading via the swing arm, there is no apparent need or motivation to include a gripper to the swing arm. For these reasons, the claims 1 and 44, and all claims depending therefrom are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711